Citation Nr: 1531507	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  05-21 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to an initial compensable rating for tinnitus.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a 10 percent rating for multiple noncompensable service connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 	


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a hearing before the Board in April 2015.  

The Veteran indicated that there were additional treatment records at VA at the time of his hearing.  He requested that the Board hold the record open so that the records could be obtained and considered by the Board.  The Veteran is therefore not prejudiced by the Board's adjudication of the issues on appeal.  Moreover, the claim for tinnitus will be granted herein and the claim for a compensable rating for hearing loss will be remanded.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An August 1988 rating decision denied the Veteran's claim of entitlement to service connection for right ear hearing loss; evidence obtained since that time raises a reasonable possibility of substantiating the claim.

2.  The Veteran's currently diagnosed right ear hearing loss is etiologically related to his military service.

3.  The Veteran has recurrent and persistent tinnitus that warrants a compensable rating.

4.  The Veteran has been assigned a schedular disability rating of at least 10 percent for his service connected disabilities for the full period from April 9, 2003, to the present.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision which denied the claim of entitlement to service connection for right ear hearing loss is final.  U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (2014).

3.  Criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Criteria for a 10 percent rating for tinnitus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

5.  The issue of entitlement to a 10 percent rating based on multiple, noncompensable service-connected has been rendered moot by reason of assignment of a rating of at least 10 percent during the entire appeal period at issue.  38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for Right Ear Hearing Loss

In an August 1988 rating decision, the Veteran's claim of entitlement to service connection for right ear hearing loss was denied.  The Veteran did not perfect an appeal of this issue.  That decision is final.  38 C.F.R. § 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

As noted, in an August 1988 rating decision, the Veteran's claim for entitlement to service connection for right ear hearing loss was denied.  The Board concluded that the evidence did not show that the Veteran had a hearing disability in the right ear at that time.  Since the claim was denied, evidence in the form of VA and private treatment reports, hearing testimony, and lay statements has been submitted. 

VA treatment reports dated in March 2014 and April 2015 reflect that the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss in his right ear.  Given that the claim was previously denied for lack of a diagnosed hearing loss disability, the newly submitted evidence is material.  As such, the claim is reopened.  The Board will address next the underlying claim of service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that he has hearing loss as a result of his active military duty. 

The Veteran's DD-214 reflects that his military occupation specialty (MOS) was Military Policeman.

At the Veteran's November 1967 pre-induction examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-5
-10
0
LEFT
5
5
0
0
0

At the Veteran's November 1969 separation examination, the results of audiometric testing showed the following, with pure ton thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
10
10
30
LEFT
10
10
-5
-5
-5






At an October 2004 VA examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
30
25
30
30
40

The VA examiner diagnosed the Veteran with borderline hearing in the right ear opined that the Veteran's hearing loss was at least as likely as not related to his military service because any damage due to service would have been done by the time the Veteran was discharged from service.  

VA treatment records dated in March 2014 reflect that the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
35
LEFT
15
20
15
25
40

VA treatment records dated in April 2015 reflect that the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
40
LEFT
15
20
15
25
40

The medical evidence of record reflects that the Veteran has a current diagnosis of sensorineural hearing loss per VA standards based on audiometric testing obtained in 2014 and 2015.  Moreover, the only medical opinion of record indicates that the Veteran's hearing loss is related to the Veteran's military service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of hearing loss and his exposure to acoustic trauma in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Review of the Veteran's service treatment records reflects a slight shift in hearing thresholds at the Veteran's separation from service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current right ear hearing loss and active military service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating - Tinnitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran contends that his service connected tinnitus warrants a compensable rating.  He has testified that his tinnitus is recurrent.  He also reported constant, bilateral tinnitus at VA audiological evaluations in 2014 and 2015.  

In a January 2005 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable rating.  The Veteran disagreed with the noncompensable rating assigned and this appeal ensued. 

The Veteran's tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260 of the Rating Schedule.  Under Diagnostic Code 6260, a 10 percent rating is assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2014).

The Board finds the Veteran's contentions regarding the persistency of his tinnitus to be credible.  Moreover, the Veteran reported tinnitus at the VA examination in 2004 and at VA audiological evaluations in 2014 and 2015.  Accordingly, the Board finds that the Veteran's bilateral tinnitus is recurrent, and therefore a 10 percent rating is warranted.  This is the maximum schedular rating assignable for tinnitus.

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Board will not endeavor to discuss whether the symptoms of the Veteran's service connected tinnitus that is currently on appeal is adequately contemplated by the schedular rating that is assigned.  The reason for this is that even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to the disability on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service connected tinnitus on appeal has not resulted in any hospitalization, and it has not been shown to cause "marked" interference with employment.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of the service connected tinnitus on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected tinnitus on appeal.

III.  Entitlement to a 10 Percent Rating Based on Multiple Service Connected Disabilities

The Veteran has also claimed entitlement to a 10 percent rating based on his multiple service-connected disabilities, which had been rated as noncompensable by the RO. 

According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the decision above, the Board has granted a 10 percent rating for the Veteran's service connected tinnitus for the period from April 9, 2003, to the present.  As such, he has been assigned a 10 percent evaluation throughout the appeal period.  Consequently, the issue of entitlement to a compensable rating based on multiple noncompensable service connected disabilities pursuant to 38 C.F.R. §3.324 has been rendered moot as a result of the Board's determination that 10 percent rating is warranted for the Veteran's service connected tinnitus.  The appeal is denied.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for right ear hearing loss has been presented, and the claim is reopened.

Service connection for right ear hearing loss is granted.  

An initial rating of 10 percent for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for multiple noncompensable service connected disabilities is denied.  


REMAND

A remand is necessary with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  

In this case, the Board is granting service connection for right ear hearing loss.  The Veteran previously disagreed with the rating assigned for his left ear hearing loss, perfecting the appeal of that issue to the Board.  While a contemporaneous examination is of record, because the Board is granting service connection for hearing loss in the right ear, the Veteran is no service connected for hearing loss in both ears.  And, because a rating for hearing loss is considerably different when both ears are service connected, than when one ear is service connected, the issue of a compensable rating for bilateral hearing loss must be remanded so that the Agency of Original Jurisdiction (AOJ) may consider the issue of a compensable rating for bilateral hearing loss in the first instance.
 
Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


